Case 19-17977-SMG Doc110 Filed 03/16/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
www. flsb.uscourts gov

 

IN THE MATTER OF: CASE NO. 19-17977 SMG
Brenda Lee Wade-Lester CHAPTER 13
Debtor(s)

/

AMENDED OBJECTION TO CLAIM ON SHORTENED NOTICE AND CERTIFICATE OF SERVICE
IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM

This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to identify
which claim is objected to and what disposition of your claim is recommended. Upon the filing of
this objection an expedited hearing on this objection will be scheduled on the date already
scheduled for the confirmation hearing in accordance with Local Rule 3007-1(B) (2).

Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the Debtor objects to the following
claim filed in this case:

 

 

Claim Name of Amount of | Basis for Objection and Recommended

No. Claimant Claim Disposition

5 MTGLQ, $38.347.88 | The arrears amount included in this Proof of Claim
INVESTORS, LP includes amounts for principal and interest, fees and

cost due, escrow deficiency for funds advanced, and
projected escrow shortages for the amount of
$38,347.88. None of the five attachments in this
Proof of Claim detail the source of the figures.
Subsequent documents provided, fail to provide a
detail account for all figures and the credits to the
Debtor per, the Order of Final Judgment of
Foreclosure. The debtor requests the arrears
amount be reduced to $31,947.51.

5 MTGLQ, $157,743.97 | The Total Debt included in this Proof of Claim includes
INVESTORS, LP amounts for principal and interest, Interest due, fees
and cost due, and escrow deficiency for funds
advanced for the amount of $157,743.97. The five
attachments in this Proof of Claim fail to detail the
source of the figures. Subsequent documents provide
provided, fail to provide a detail account for all figures
and the credits to the Debtor per, the Order of Final
Judgment of Foreclosure. The debtor requests the
arrears amount be reduced to $151,078.83.

 

 

 

 

 

 

 

 

 

LF-70 (rev. 12/01/09)

 
 

 

Case 19-17977-SMG Doc110 Filed 03/16/20 Page 2 of 2

 

5 MTGLOQ
INVESTORS, LP

Unknown

 

 

The Addendum to this Proof of Claims calls for the
Creditor to Reserve the right to amend this Proof of
Claim for any omissions or errors and to asserta
claim which is unsecured in whole or in part based on
events which transpire in this bankruptcy case, and
such. This Evidentiary Hearing is to address Pre-
Petition matters. As such, the Court ruling on these
matters should be final. Debtor request the Creditor
file a separate Proof of Claim to address Post-Petition
fees and cost in any court of competent jurisdiction.

 

 

 

|
The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least 14 days prior to the confirmation hearing date
and that a certificate of service conforming to Local Rule2002-1{F) must be filed with the court

when the objection and notice of hearing is served.

DATED: March 16, 2020

 

Robin R. Weiner, ESQ
Standing Chapter 13 Trustee
P.O. Box 55907

Fort Lauderdale, Florida
Phone: 954-382-2001
954-382-2299
email: robinweiner@ch13weiner.com

33355-9007

Facsimile:

Jessica Hicks, ESQ

Attorney for Creditor

Kass Shuler, P.A.

P.O Box 800

Tampa, Florida 33601

Phone: 813-229-0900 ext. 1465
813-229-3323
email: jhicks@kasslaw.com

Facsimile:

LF-70 (rev. 12/01/09)

Bal L Abs

Brenda L. Wade-Lester, Pro Se

3519 NW 32" Street

Lauderdale Lakes, Florida 33309.
954-802-4349
BLWade_1013@yahoo.com

Phone:
email:

Jessica A. Hicks, ESQ

Attorney At Law

P.O. Box 800

Tampa, Florida 33601

813-229-0900 ext. 1465
813-229-3323

email: jhicks@kasslaw.com

Phone:
Facsimile:

 

 
